Citation Nr: 1456019	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-20 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) e-folders and the Virtual VA electronic claims file.

 In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is in the claims file.

This case was remanded in June 2014 and has been returned for review by the Board.


FINDING OF FACT

The Veteran's currently diagnosed hypertension is aggravated by his service-connected posttraumatic stress disorder (PTSD). 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension as secondary to service-connected PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  See 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

In order to establish entitlement to service connection on this alternative secondary basis, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In regard to secondary service connection element (1), current disability, VA treatment and examination reports include diagnoses of hypertension. 

In regard to element (2), evidence of a service-connected disability, service connection is in effect for PTSD and diabetes mellitus. 

In regard to element (3), causal relationship, the record contains an August 2014 VA opinion which supports the claim.  The VA examiner opined that the Veteran's PTSD aggravates his hypertension beyond its natural progression.  As the record contains an unrefuted and credible medical opinion weighing in favor of the Veteran's claim, the Board finds that the third element is satisfied. 

As all three elements have been satisfied, service connection for hypertension is warranted.  This award represents a complete grant of the benefits sought on appeal.  Therefore, the Board need not discuss compliance with VA's obligations pursuant 

to the Veterans Claims Assistance Act of 2000 (VCAA) as any error in this regard is harmless.  


ORDER

Service connection for hypertension as secondary to service-connected PTSD is granted. 

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


